Citation Nr: 1709778	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee disability for the period prior to November 26, 2013.

2.  Entitlement to a disability rating in excess of 30 percent for left knee disability for the period from January 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied a rating in excess of 10 percent for left knee disability.  Jurisdiction was subsequently transferred to Cleveland, Ohio.  By a rating action dated in April 2014, the Veteran was assigned a temporary total schedular rating from November 26, 2013, as result of undergoing a total left knee replacement, and a 30 percent rating from January 1, 2015.

This matter was previously before the Board, and, in October 2013, the Board remanded this matter for further development.  

The Veteran provided testimony before the Board in a December 2011 personal hearing.  In October 2016, the Board advised him that the Veterans Law Judge who had presided over that hearing was no longer employed by the Board.  He was provided 30-days to indicate whether he wanted a new hearing ;and, if he was not heard from by that time, he was advised that the Board would presume that he did not an additional hearing.  No response was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In October 2013, this matter was remanded in order to provide the Veteran with a new VA examination.  Specifically, the examiner was requested to provide, among other things, range of motion measurements for the Veteran's left knee.  The Veteran was provided an additional VA examination in December 2013.  The examiner, however, was unable to provide range of motion measurements; because the Veteran had recently undergone a total knee replacement (November 2013); and the examination had taken place too recently after the operation in order to provide accurate range of motion measurements.  The examiner indicated another examination in an additional six months (approximately June 2013) would be required.  The record does not indicate that an additional VA examination providing range of motion measurements was completed.  Therefore, the Veteran must be provided an additional VA examination in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that treatment records, associated with the claims file after the December 2013 VA examination, indicate that the Veteran underwent magnetic resonance imaging (MRI) in April 2013 (pre-knee replacement) which noted the following impressions: a lateral meniscal tear; a chronic medial collateral ligament injury; tricompartment moderate osteoarthritis of the knee; and marked synovial thickening within the knee joint of an unknown etiology.  As this matter is being remanded anyway, the examiner should discuss the significance if any of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an additional VA examination in order to answer the following questions:

1a.  What are the Veteran's current range of motion measurements to include extension and flexion?

1b.  Did the Veteran manifest intermediate degrees of residual weakness, pain, or limitation of motion; why or why not; and what, if so, to what degree where the Veteran's flexion or extension limited, if at all, during that period of time?  Why?

1c.  Did the Veteran manifest chronic residuals such as severe painful motion or weakness in his left knee?  Why or why not?

1d.  What is the significance, if any, of the April 2013 MRI (available in VBMS Document Type: CAPRI; Receipt Date: 2/19/2016; Subject: MRI April 2013 p. 396 of 871 pages) noting the following impressions: a lateral meniscal tear; a chronic medial collateral ligament injury; tricompartment moderate osteoarthritis of the knee; and marked synovial thickening within the knee joint of an unknown etiology; and are the impressions noted in the MRI related to the Veteran's previously service-connected left knee disability?  Why or why not?

1e.  From September 2008 to November 25, 2013, did the Veteran's previously service-connected left knee disability manifest in recurrent subluxation, lateral instability, dislocated semilunar cartilage with episodes of locking, pain, or effusion of the joint, or impairment of the tibia and fibula; why or why not; and, if so, how severe where these conditions?  Why?

1f.  From September 2008 to November 25, 2013, did the Veteran's previously service-connected left knee disability manifest in limitation of motion; why or why not; and, if so, to what degree where the Veteran's flexion or extension limited, if at all, during that period of time?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



